IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


BOCHETTO & LENTZ P.C.,                    : No. 185 EAL 2016
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
           v.                             :
                                          :
                                          :
A. HAROLD DATZ, ESQUIRE, AND A.           :
HAROLD DATZ, P.C.,                        :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 30th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.